AMENDED AND RESTATED
SECURITY AGREEMENT

THIS AMENDED AND RESTATED SECURITY AGREEMENT, dated as of July 26, 2001, is made
by MEMC Electronic Materials, Inc. ("MEMC"), a Delaware corporation, and MEMC
Pasadena, Inc. ("MEMC Pasadena"), a Delaware corporation, (each, an "Assignor"
and collectively, the "Assignors") in favor of E.ON AG, as Agent (the "Agent"),
for the benefit of the Secured Creditors (as defined below). Except as otherwise
defined herein, capitalized terms used herein and defined in the Credit
Agreement (as defined below) shall be used herein as so defined.

W

 I T N E S S E T H :



WHEREAS, MEMC, the lenders from time to time party thereto and E.ON AG, as
agent, have entered into a Revolving Credit Agreement, dated as of July 13,
2001, providing for the making of Advances to MEMC, as contemplated therein (the
"Existing Credit Agreement");

WHEREAS, in connection with the Existing Credit Agreement, MEMC and E.ON AG, as
agent, under the Existing Credit Agreement entered into a Security Agreement,
dated as of July 13, 2001, by and between MEMC and the Agent (the "Existing
Security Agreement");

WHEREAS, the Existing Credit Agreement has been amended and restated pursuant to
the Amended and Restated Revolving Credit Agreement (the "Credit Agreement"),
dated as of July 26, 2001, among the Assignors, the lenders party thereto (the
"Lenders") and the Agent, pursuant to which, among other things, MEMC Pasadena,
has been added as a borrower thereunder; and

WHEREAS, MEMC and the Agent desire to amend and restate the Existing Security
Agreement as set forth herein to, among other things, add MEMC Pasadena as a
party.

NOW, THEREFORE, in consideration of the benefits accruing to the Assignor, the
receipt and sufficiency of which are hereby acknowledged, the Assignor hereby
makes the following representations and warranties to the Agent for the benefit
of the Secured Creditors and hereby covenants and agrees with the Agent for the
benefit of the Secured Creditors as follows:

ARTICLE I

SECURITY INTERESTS

1.1. Grant of Security Interests. As security for the prompt and complete
payment and performance when due of all of the Obligations, each Assignor does
hereby assign and transfer unto the Agent, and does hereby pledge and grant to
the Agent for the benefit of the Secured Creditors, a continuing security
interest in, all of the right, title and interest of such Assignor in, to and
under all of the following, whether now existing or hereafter from time to time
acquired (i) each and every Receivable, (ii) all Inventory and (iii) all
Proceeds and products of the Receivables (collectively, the "Collateral").

(b) The security interest of the Agent under this Agreement extends to all
Collateral of the kind which is the subject of this Agreement which any Assignor
may acquire at any time during the term of this Agreement.

1.2. Power of Attorney. Each Assignor hereby constitutes and appoints the Agent
its true and lawful attorney, irrevocably, with full power after the occurrence
of and during the continuance of an Event of Default (in the name of such
Assignor or otherwise) to act, require, demand, receive, compound and give
acquittance for any and all moneys and claims for moneys due or to become due to
such Assignor under or arising out of the Collateral, to endorse any checks or
other instruments or orders in connection therewith and to file any claims or
take any action or institute any proceedings which the Agent may deem to be
necessary or advisable to protect the interests of the Secured Creditors, which
appointment as attorney is coupled with an interest.

ARTICLE II



GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS



Each Assignor, jointly and severally, represents, warrants and covenants, which
representations, warranties and covenants shall survive execution and delivery
of this Agreement, as follows:

2.1. Necessary Filings. All filings, registrations and recordings necessary or
appropriate to create, preserve and perfect the security interest granted by
such Assignor to the Agent hereby in respect of the Collateral have been
accomplished and the security interest granted to the Agent pursuant to this
Agreement in and to the Collateral creates a perfected security interest therein
prior to the rights of all other Persons therein and subject to no other Liens
(other than Permitted Liens) and is entitled to all the rights, priorities and
benefits afforded by the Uniform Commercial Code or other relevant law as
enacted in any relevant jurisdiction to perfected security interests, in each
case to the extent that the Collateral consists of the type of property in which
a security interest may be perfected by filing a financing statement under the
Uniform Commercial Code as enacted in any relevant jurisdiction.

2.2. No Liens. Such Assignor is, and as to Collateral acquired by it from time
to time after the date hereof such Assignor will be, the owner of all Collateral
free from any Lien, security interest, encumbrance or other right, title or
interest of any Person (other than Permitted Liens), and such Assignor shall
defend the Collateral against all claims and demands of all Persons at any time
claiming the same or any interest therein adverse to the Agent.

2.3. Other Financing Statements. As of the date hereof, there is no financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) covering or purporting to cover any interest of any kind in
the Collateral (other than financing statements filed in respect of Permitted
Liens), and so long as any of the Obligations remain outstanding and unpaid,
such Assignor will not execute or authorize to be filed in any public office any
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) or statements relating to the Collateral, except
financing statements filed or to be filed in respect of and covering the
security interests granted hereby by the Assignor or in connection with
Permitted Liens.

2.4. Chief Executive Office; Records; Jurisdiction of Reincorporation. The chief
executive office of each Assignor is located at the address indicated on Annex A
hereto for such Assignor. Such Assignor will not move its chief executive office
except to such new location as such Assignor may establish in accordance with
this Section 2.4. The originals of all documents evidencing all Receivables of
such Assignor and the only original books of account and records of such
Assignor relating thereto are, and will continue to be, kept at such chief
executive office, at one or more of the other locations set forth on Annex A
hereto or at such new locations as the Assignor may establish in accordance with
this Section 2.4. All Receivables of such Assignor are, and will continue to be,
maintained at, and controlled and directed (including, without limitation, for
general accounting purposes) from, the office locations described above or such
new location established in accordance with this Section 2.4. No Assignor shall
establish new locations for such offices until (i) it shall have given to the
Agent not less than 15 days' prior written notice of its intention to do so,
clearly describing such new location and providing such other information in
connection therewith as the Agent may reasonably request, (ii) with respect to
such new location, it shall have taken all action reasonably satisfactory to the
Agent to maintain the security interest of the Agent in the Collateral intended
to be granted hereby at all times fully perfected and in full force and effect
and (iii) at the request of the Agent, it shall have furnished an opinion of
counsel reasonably acceptable to the Agent to the effect that all financing or
continuation statements and amendments or supplements thereto have been filed in
the appropriate filing office or offices, and all other actions have been taken,
in order to perfect (and maintain the perfection of) the security interest
granted hereby in respect of the types of Collateral referred to in Section 1.1
hereof. In addition, each Assignor agrees not to reincorporate in any
jurisdiction other than its current jurisdiction of incorporation.

2.5. Location of Eligible Inventory. All Eligible Inventory held on the date
hereof by each Assignor is located at one of the locations shown on Annex B
hereto for such Assignor. Each Assignor agrees that all Eligible Inventory now
held or subsequently acquired by it shall be kept at (or shall be in transport
to) any one of the locations shown on Annex B hereto, or such new location as
such Assignor may establish in accordance with the last sentence of this Section
2.5. Any Assignor may establish a new location for Eligible Inventory only if
(i) it shall have given to the Agent not less than 15 days' prior written notice
of its intention so to do, clearly describing such new location and providing
such other information in connection therewith as the Agent may request,
(ii) with respect to such new location, it shall have taken all action
reasonably satisfactory to the Agent to maintain the security interest of the
Agent in the Collateral intended to be granted hereby at all times fully
perfected and in full force and effect and (iii) at the request of the Agent, it
shall have furnished an opinion of counsel reasonably acceptable to the Agent to
the effect that all financing or continuation statements and amendments or
supplements thereto have been filed in the appropriate filing office or offices,
and all other actions have been taken, in order to perfect (and maintain the
perfection of) the security interest granted hereby in respect of the types of
Collateral referred to in Section 1.1 hereof.

2.6. Recourse. This Agreement is made with full recourse to each Assignor
(including, without limitation, with full recourse to all assets of such
Assignor) and pursuant to and upon all the warranties, representations,
covenants and agreements on the part of such Assignor contained herein, in the
other Loan Documents and otherwise in writing in connection herewith or
therewith.

2.7. Trade Names; Change of Name. No Assignor has or operates in any
jurisdiction under, or in the preceding five years has had or has operated in
any jurisdiction under, any trade names, fictitious names or other names except
its legal name and such other trade or fictitious names as are listed on Annex C
hereto for such Assignor. No Assignor shall change its legal name or assume or
operate in any jurisdiction under any trade, fictitious or other name except
those names listed on Annex C hereto for such Assignor and new names established
in accordance with the last sentence of this Section 2.7. No Assignor shall
assume or operate in any jurisdiction under any new trade, fictitious or other
name until (i) it shall have given to the Agent not less than 15 days' prior
written notice of its intention to do so, clearly describing such new name and
the jurisdictions in which such new name shall be used and providing such other
information in connection therewith as the Agent may reasonably request, (ii)
with respect to such new name, it shall have taken all action reasonably
requested by the Agent to maintain the security interest of the Agent in the
Collateral intended to be granted hereby at all times fully perfected and in
full force and effect and (iii) at the request of the Agent, it shall have
furnished an opinion of counsel reasonably acceptable to the Agent to the effect
that all financing or continuation statements and amendments or supplements
thereto have been filed in the appropriate filing office or offices, and all
other actions have been taken, in order to perfect (and maintain the perfection
of) the security interest granted hereby in respect of the types of Collateral
referred to in Section 1.1 hereof.

ARTICLE III



SPECIAL PROVISIONS CONCERNING THE COLLATERAL



3.1. Additional Representations and Warranties. As of the time when its
Receivables arises, the Assignor shall be deemed to have represented and
warranted that such Receivable, and all records, papers and documents relating
thereto (if any) are what they purport to be, and such Receivable will evidence
true and valid obligations of the account debtor named therein.

3.2. Maintenance of Records. Each Assignor will keep and maintain at its own
cost and expense accurate records of its Receivables, including, but not limited
to, originals of all documentation with respect thereto, records of all payments
received, all credits granted thereon, all merchandise returned and all other
dealings therewith, and such Assignor will make the same available on such
Assignor's premises to the Agent for inspection, at such Assignor's own cost and
expense, at any and all reasonable times upon prior notice to such Assignor.
Upon the occurrence and during the continuance of an Event of Default and at the
request of such Agent, such Assignor shall, at its own cost and expense, deliver
all tangible evidence of its Receivables (including, without limitation, all
documents evidencing the Receivables and such books and records to the Agent or
to its representatives (copies of which evidence and books and records may be
retained by such Assignor). Upon the occurrence and during the continuance of an
Event of Default and if the Agent so directs, such Assignor shall legend, in
form and manner reasonably satisfactory to the Agent, the Receivables, as well
as books, records and documents (if any) of such Assignor evidencing or
pertaining to such Receivables with an appropriate reference to the fact that
such Receivables have been assigned to the Agent and that the Agent has a
security interest therein.

3.3. Protection of Agent's Security. Each Assignor will do nothing to impair the
rights of the Agent in the Collateral. Each Assignor assumes all liability and
responsibility in connection with the Collateral acquired by it and the
liability of such Assignor to pay the Obligations shall in no way be affected or
diminished by reason of the fact that such Collateral may be lost, stolen, or
for any reason whatsoever unavailable to such Assignor.

3.4. Direction to Account Debtors; Contracting Parties; etc. Upon the occurrence
and during the continuance of an Event of Default, and if the Agent so directs,
the each Assignor agrees (x) that the Agent may, at its option, directly notify
the obligors with respect to any Receivables to make payments with respect
thereto as directed by the Agent, (y) that the Agent may enforce collection of
any such Receivables and may adjust, settle or compromise the amount of payment
thereof, in the same manner and to the same extent as such Assignor, and
(z) take whatever other action the Agent may deem necessary or desirable for the
protection of the Lenders' interests. At any time that an Event of Default
exists or has occurred and is continuing, at the Agent's request, all invoices
and statements sent to any account debtor shall state that the Receivables due
from such account debtor and such other obligations have been assigned to the
Agent on behalf of the Lenders and are payable directly and only to the Agent
and the Assignors shall deliver to the Agent such originals of documents
evidencing the sale and delivery of goods or the performance of services giving
rise to any Receivables as the Agent may require. The costs and expenses
(including reasonable attorneys' fees) of collection, whether incurred by an
Assignor or the Agent, shall be borne by the relevant Assignor. The Agent shall
deliver a copy of each notice referred to in the preceding clause (x) to the
relevant Assignor, provided, that the failure by the Agent to so notify such
Assignor shall not affect the effectiveness of such notice or the other rights
of the Agent created by this Section 3.4.

3.5. Modification of Terms; etc. Except in accordance with such Assignor's
ordinary course of business and consistent with reasonable business judgment,
such Assignor shall not rescind or cancel any indebtedness evidenced by any
Receivable, or modify any term thereof or make any adjustment with respect
thereto, or extend or renew the same, or compromise or settle any material
dispute, claim, suit or legal proceeding relating thereto, or sell any
Receivable, or interest therein, without the prior written consent of the Agent.
Each Assignor will duly fulfill all obligations on its part to be fulfilled
under or in connection with the Receivables and will do nothing to impair the
rights of the Agent in the Receivables.

3.6. Collection. Each Assignor shall endeavor in accordance with reasonable
business practices to cause to be collected from the account debtor named in its
Receivables, as and when due (including, without limitation, amounts which are
delinquent, such amounts to be collected in accordance with generally accepted
lawful collection procedures) any and all amounts owing under or on account of
such Receivable, and apply forthwith upon receipt thereof all such amounts as
are so collected to the outstanding balance of such Receivable, except that,
prior to the occurrence of an Event of Default, any Assignor may allow in the
ordinary course of business as adjustments to amounts owing under its
Receivables (i) an extension or renewal of the time or times of payment, or
settlement for less than the total unpaid balance, which the Assignor finds
appropriate in accordance with reasonable business judgment and (ii) such refund
or credit due as a result of returned or damaged merchandise or improperly
performed services or for other reasons which such Assignor finds appropriate in
accordance with reasonable business judgment. The reasonable costs and expenses
(including, without limitation, reasonable attorneys' fees) of collection,
whether incurred by an Assignor or the Agent, shall be borne by the relevant
Assignor.

3.7. Assignors Remain Liable Under Receivables. Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Receivables
to observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to such Receivables. Neither the Agent nor any other Secured
Creditor shall have any obligation or liability under any Receivable (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Agent or any other Secured Creditor of any payment relating
to such Receivable pursuant hereto, nor shall the Agent or any other Secured
Creditor be obligated in any manner to perform any of the obligations of any
Assignor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by them or as to the sufficiency of any
performance by any party under any Receivable (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

3.8. Financing Statements. Each Assignor agrees to execute and deliver to the
Agent such financing statements, in form reasonably acceptable to the Agent, as
the Agent may from time to time reasonably request or as are necessary or
desirable in the opinion of the Agent to establish and maintain a valid,
enforceable, first priority perfected security interest in the Collateral as
provided herein and the other rights and security contemplated hereby all in
accordance with the UCC as enacted in any and all relevant jurisdictions or any
other relevant law. Each Assignor will pay any applicable filing fees,
recordation taxes and related expenses relating to its Collateral. Each Assignor
hereby authorizes the Agent to file any such financing statements without the
signature of the Assignor where permitted by law.

3.9. Further Actions. Each Assignor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the Agent from time to time such
vouchers, invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps relating to its Collateral, as the Agent
may reasonably require.

ARTICLE IV



REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT



4.1. Remedies; Obtaining the Collateral Upon Default. Each Assignor agrees that,
if any Event of Default shall have occurred and be continuing, then and in every
such case, the Agent, in addition to any rights now or hereafter existing under
applicable law, shall have all rights as a secured creditor under any UCC, and
such additional rights and remedies to which a secured creditor is entitled
under the laws in effect, in all relevant jurisdictions and may:

(i) personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Assignor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Assignor's premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Assignor;

(ii) instruct the obligor or obligors on any Receivable to make any payment
relating to such Receivable directly to the Agent and may exercise any and all
remedies of such Assignor in respect of such Collateral;

(iii) sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 4.2 hereof, or direct the relevant
Assignor to sell, assign or otherwise liquidate any or all of the Collateral or
any part thereof, and, in each case, take possession of the proceeds of any such
sale or liquidation;

(iv) take possession of the Collateral or any part thereof, by directing the
relevant Assignor in writing to deliver the same, or all agreements, instruments
and documents relating thereto, to the Agent at any place or places designated
by the Agent, in which event such Assignor shall at its own expenses:

(x) forthwith cause the same to be moved to the place or places so designated by
the Agent and there delivered to the Agent;

(y) store and keep any Collateral so delivered to the Agent at such place or
places pending further action by the Agent as provided in Section 4.2 hereof;
and

(z) while the Collateral shall be so stored and kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve
and maintain them in good condition

it being understood that each Assignor's obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Agent shall be entitled to a decree
requiring specific performance by such Assignor of said obligation. By accepting
the benefits of this Agreement, the Secured Creditors agree that this Agreement
may be enforced only by the action of the Agent acting upon the instructions of
the Secured Creditors and that no other Secured Creditor shall have any right
individually to seek to enforce this Agreement or to realize upon the security
to be granted hereby, it being understood and agreed that such rights and
remedies may be exercised by the Agent for the benefit of the Secured Creditors
upon the terms of this Agreement and the Credit Agreement.

4.2. Remedies; Disposition of the Collateral. If any Event of Default shall have
occurred and be continuing, then any Collateral repossessed by the Agent under
or pursuant to Section 4.1 hereof and any other Collateral whether or not so
repossessed by the Agent, may be sold, assigned, leased or otherwise disposed of
under one or more contracts or as an entirety, and without the necessity of
gathering at the place of sale the property to be sold, and in general in such
manner, at such time or times, at such place or places and on such terms as the
Agent may, in compliance with any mandatory requirements of applicable law,
determine to be commercially reasonable. Any of the Collateral may be sold,
leased or otherwise disposed of, in the condition in which the same existed when
taken by the Agent or after any overhaul or repair at the expense of the
relevant Assignor which the Agent shall determine to be commercially reasonable.
Any such disposition which shall be a private sale or other private proceedings
permitted by such requirements shall be made upon not less than 10 days' prior
written notice to the relevant Assignor specifying the time at which such
disposition is to be made and the intended sale price or other consideration
therefor, and shall be subject, for the 10 days after the giving of such notice,
to the right of the relevant Assignor or any nominee of such Assignor to acquire
the Collateral involved at a price or for such other consideration at least
equal to the intended sale price or other consideration so specified. Any such
disposition which shall be a public sale permitted by such requirements shall be
made upon not less than 10 days' prior written notice to the relevant Assignor
specifying the time and place of such sale and, in the absence of applicable
requirements of law, shall be by public auction (which may, at the Agent's
option, be subject to reserve), after publication of notice of such auction
(where required by applicable law) not less than 10 days prior thereto. The
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for the sale, and such sale may be made at any time or place to
which the sale may be so adjourned. To the extent permitted by any such
requirement of law, the Agent may bid for and become the purchaser of the
Collateral or any item thereof, offered for sale in accordance with this Section
without accountability to the relevant Assignor. If, under mandatory
requirements of applicable law, the Agent shall be required to make disposition
of the Collateral within a period of time which does not permit the giving of
notice to the relevant Assignor as hereinabove specified, the Agent need give
such Assignor only such notice of disposition as shall be reasonably practicable
in view of such mandatory requirements of applicable law. Each Assignor agrees
to do or cause to be done all such other acts and things as may be reasonably
necessary to make such sale or sales of all or any portion of the Collateral
valid and binding and in compliance with any and all applicable laws,
regulations, orders, writs, injunctions, decrees or awards of any and all
courts, arbitrators or governmental instrumentalities, domestic or foreign,
having jurisdiction over any such sale or sales, all at such Assignor's expense.

4.3. Waiver of Claims. Except as otherwise provided in this Agreement, EACH
ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE AGENT'S TAKING POSSESSION OR THE AGENT'S
DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY AND ALL
PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES, and each
Assignor hereby further waives, to the extent permitted by law:

(i) all damages occasioned by such taking of possession except any damages which
are the direct result of the Agent's gross negligence or willful misconduct;

(ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Agent's rights hereunder;
and

(iii) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Assignor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the Assignor therein and thereto, and
shall be a perpetual bar both at law and in equity against each Assignor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through and under
such Assignor.

4.4. Application of Proceeds. (a) All moneys collected by the Agent upon any
sale or other disposition of the Collateral, together with all other moneys
received by the Agent hereunder, shall be applied as follows:

(i) first, to the payment of all amounts owing the Agent of the type described
in clauses (ii) and (iii) of the definition of "Obligations";

(ii) second, to the extent proceeds remain after the application pursuant to the
preceding clause (i), an amount equal to the outstanding Obligations shall be
paid to the Secured Creditors as provided in Section 4.4(c) hereof, with each
Secured Creditor receiving an amount equal to such outstanding Obligations or,
if the proceeds are insufficient to pay in full all such Obligations, its pro
rata share of the amount remaining to be distributed;

(iii) third, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) and (ii) and following the termination of this Agreement
pursuant to Section 7.8(a) hereof, to the Assignor or to whomever may be
lawfully entitled to receive such surplus.

(b) If any payment to any Secured Creditor of its pro rata share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Obligations of the
other Secured Creditors, with each Secured Creditor whose Obligations have not
been paid in full to receive an amount equal to such excess amount multiplied by
a fraction the numerator of which is the unpaid Obligations of such Secured
Creditor and the denominator of which is the unpaid Obligations, of all Secured
Creditors entitled to such distribution.

(c) All payments required to be made hereunder shall be made to the Agent under
the Credit Agreement for the account of the Secured Creditors.

(d) For purposes of applying payments received in accordance with this Section
4.4, the Agent shall determine the outstanding Obligations owed to the Secured
Creditors.

(e) It is understood that the Assignors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Obligations.

4.5. Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Agent shall be in addition to every other right, power
and remedy specifically given under this Agreement, the other Loan Documents or
now or hereafter existing at law, in equity or by statute and each and every
right, power and remedy whether specifically herein given or otherwise existing
may be exercised from time to time or simultaneously and as often and in such
order as may be deemed expedient by the Agent. All such rights, powers and
remedies shall be cumulative and the exercise or the beginning of the exercise
of one shall not be deemed a waiver of the right to exercise any other or
others. No delay or omission of the Agent in the exercise of any such right,
power or remedy and no renewal or extension of any of the Obligations shall
impair any such right, power or remedy or shall be construed to be a waiver of
any Default or Event of Default or an acquiescence therein. No notice to or
demand on any Assignor in any case shall entitle it to any other or further
notice or demand in similar or other circumstances or constitute a waiver of any
of the rights of the Agent to any other or further action in any circumstances
without notice or demand. In the event that the Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Agent may recover reasonable expenses, including reasonable
attorneys' fees, and the amounts thereof shall be included in such judgment.

4.6. Discontinuance of Proceedings. In case the Agent shall have instituted any
proceeding to enforce any right, power or remedy under this Agreement by
foreclosure, sale, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Agent, then and in every such case the Assignor, the Agent and each
holder of any of the Obligations shall be restored to their former positions and
rights hereunder with respect to the Collateral subject to the security interest
created under this Agreement, and all rights, remedies and powers of the Agent
shall continue as if no such proceeding had been instituted.

ARTICLE V



INDEMNITY



5.1. Indemnity.  Each Assignor, jointly and severally, agrees to indemnify,
reimburse and hold the Agent, each other Secured Creditor and their respective
successors, permitted assigns, employees, agents and servants (hereinafter in
this Section 5.1 referred to individually as "Indemnitee," and collectively as
"Indemnitees") harmless from any and all liabilities, obligations, damages,
injuries, penalties, claims, demands, actions, suits, judgments and any and all
costs, expenses or disbursements (including reasonable attorneys' fees and
expenses) (for the purposes of this Section 5.1 the foregoing are collectively
called "expenses") of whatsoever kind and nature imposed on, asserted against or
incurred by any of the Indemnitees in any way relating to or arising out of this
Agreement, any other Loan Document or any other document executed in connection
herewith or therewith or in any other way connected with the administration of
the transactions contemplated hereby or thereby or the enforcement of any of the
terms of, or the preservation of any rights under any thereof, or in any way
relating to or arising out of the ownership, delivery, control, acceptance,
lease, financing, possession, sale, or other disposition, or use of the
Collateral, the violation of the laws of any country, state or other
governmental body or unit, any tort, or contract claim; provided that no
Indemnitee shall be indemnified pursuant to this Section 5.1(a) except to the
extent such claim, damage, loss, liability or expense is found in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party's gross negligence or willful misconduct. Each
Assignor agrees that upon written notice by any Indemnitee of the assertion of
such a liability, obligation, damage, injury, penalty, claim, demand, action,
suit or judgment, the Assignor shall assume full responsibility for the defense
thereof. Each Indemnitee agrees to use its best efforts to promptly notify the
Assignor of any such assertion of which such Indemnitee has knowledge.

(b) Without limiting the application of Section 5.1(a) hereof, each Assignor
agrees to pay, or reimburse the Agent for any and all reasonable fees, costs and
expenses of whatever kind or nature incurred in connection with the creation,
preservation or protection of the Agent's Liens on, and security interest in,
the Collateral, including, without limitation, all fees and taxes in connection
with the recording or filing of instruments and documents in public offices,
payment or discharge of any taxes or Liens upon or in respect of the Collateral
and all other fees, costs and expenses in connection with protecting,
maintaining or preserving the Collateral and the Agent's interest therein,
whether through judicial proceedings or otherwise, or in defending or
prosecuting any actions, suits or proceedings arising out of or relating to the
Collateral.

(c) Without limiting the application of Section 5.1(a) or (b) hereof, each
Assignor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, costs, damages and expenses which
such Indemnitee may suffer, expend or incur in consequence of or growing out of
any misrepresentation by any Assignor in this Agreement, any other Loan Document
or in any writing contemplated by or made or delivered pursuant to or in
connection with this Agreement or any other Loan Document.

(d) If and to the extent that the obligations of any Assignor under this Section
5.1 are unenforceable for any reason, such Assignor hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under applicable law.

5.2. Indemnity Obligations Secured by Collateral; Survival. Any amounts paid by
any Indemnitee as to which such Indemnitee has the right to reimbursement shall
constitute Obligations secured by the Collateral. The indemnity obligations of
the Assignor contained in this Article V shall continue in full force and effect
notwithstanding the full payment of all of the other Obligations and
notwithstanding the full payment of all the Notes issued under the Credit
Agreement and the payment of all other Obligations and notwithstanding the
discharge thereof.

ARTICLE VI



DEFINITIONS



The following terms shall have the meanings herein specified. All capitalized
terms used but not defined herein, shall have the meaning ascribed to them in
the Credit Agreement. Such definitions shall be equally applicable to the
singular and plural forms of the terms defined.

"Agent" shall have the meaning provided in the recitals to this Agreement.

"Agreement" shall mean this Amended and Restated Security Agreement, as the same
may be modified, supplemented or amended from time to time in accordance with
its terms.

"Assignor" and "Assignors" shall have the meaning provided in the recitals to
this Agreement.

"Collateral" shall have the meaning provided in Section 1.1(a) of this
Agreement.

"Credit Agreement" shall have the meaning provided in the recitals to this
Agreement.

"Default" shall mean any event which, with notice or lapse of time, or both,
would constitute an Event of Default.

"Eligible Inventory" shall mean all Inventory, except that Eligible Inventory
shall not include (a) packaging and shipping materials; (b) supplies used or
consumed in the Assignors' business; (c) Inventory subject to a security
interest or Lien in favor of any person other than the Agent except those
permitted in this Agreement; (d) bill and hold goods; (e) unserviceable,
obsolete or slow moving Inventory; (f) Inventory which is not subject to the
first priority, valid and perfected security interest of Agent; (g) damaged
and/or defective Inventory; (h) returned Inventory that is not held for resale;
(i) Inventory to be returned to vendors; (j) Inventory held after the applicable
expiration date thereof; (k) samples; (l) Inventory purchased on consignment
title to which has not passed to the Assignor; and (m) Inventory sold on
consignment title to which has passed to the customer. General criteria for
Eligible Inventory may be established and revised from time to time by the Agent
in good faith. Any Inventory which is not Eligible Inventory shall nevertheless
be part of the Collateral.

"Event of Default" shall mean any Event of Default under, and as defined in, the
Credit Agreement.

"Existing Credit Agreement" shall have the meaning provided in the recitals to
this Agreement.

"Existing Security Agreement" shall have the meaning provided in the recitals to
this Agreement.

"Indemnitee" shall have the meaning provided in Section 5.1 of this Agreement.

"Inventory" shall mean all merchandise, inventory, goods, goods on consignment
and all additions, substitutions and replacements thereof, wherever located,
together with all goods, supplies, incidentals, packaging materials, labels,
materials and any other items used or usable in manufacturing, processing,
packaging or shipping same, in all stages of production -- from raw materials
through work-in-process to finished goods -- and all products and proceeds of
whatever sort and wherever located and any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Agent from any Assignors'
customers, and shall specifically include all "inventory" as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York, now or hereafter owned by any Assignor.

"Lenders" shall have the meaning provided in the recitals to this Agreement.

"Liens" shall mean any lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement, in, of, or on any Assignor's
property.

"Loan Document" shall mean this Agreement, the Credit Agreement and the Notes.

"Obligations" shall mean (i) the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all obligations and
indebtedness (including, without limitation, fees and interest thereon) of each
Assignor to the Secured Creditors, whether now existing or hereafter incurred
under, arising out of, or in connection with the Credit Agreement and the other
Loan Documents to which such Assignor is a party and the due performance and
compliance by such Assignor with all of the terms, conditions and agreements
contained in the Credit Agreement and such other Loan Documents; (ii) any and
all sums advanced by the Agent in order to preserve the Collateral or preserve
its security interest in the Collateral; (iii) in the event of any proceeding
for the collection or enforcement of any indebtedness, obligations or
liabilities of such Assignor referred to in clause (i) above, after an Event of
Default shall have occurred and be continuing, the reasonable expenses of
retaking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the Collateral, or of any exercise by the Agent of its rights
hereunder, together with reasonable attorneys' fees and court costs; and (iv)
all amounts paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement under Section 5.1 of this Agreement; all such obligations,
liabilities, sums and expenses set forth in clauses (i) through (iv) of Article
VI being herein collectively called the "Obligations," it being acknowledged and
agreed that the "Obligations" shall include extensions of credit of the types
described above, whether outstanding on the date of this Agreement or extended
from time to time after the date of this Agreement.

"Proceeds" shall have the meaning provided in the Uniform Commercial Code as in
effect in the State of New York on the date hereof or under other relevant law
and, in any event, shall include, but not be limited to, (i) any and all
proceeds of any insurance, indemnity, warranty or guaranty payable to the Agent
or any Assignor from time to time with respect to any of the Collateral, (ii)
any and all payments (in any form whatsoever) made or due and payable to any
Assignor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any person acting under color of governmental
authority) and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

"Receivables" shall mean any "account" as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, now or
hereafter owned by the Assignor.

"Security Agreement" shall have the meaning provided in the recitals to this
Agreement.

"UCC" shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

ARTICLE VII



MISCELLANEOUS



7.1. Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be made as provided in Section 9.02 of the Credit Agreement.

7.2. Waiver; Amendment. None of the terms and conditions of this Agreement may
be changed, waived, modified or varied in any manner whatsoever unless in
writing duly signed by each Assignor directly effected thereby and the Agent
(with the written consent of the Secured Creditors);

7.3. Obligations Absolute. The obligations of each Assignor hereunder shall
remain in full force and effect without regard to, and shall not be impaired by,
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of such Assignor; (b) any exercise or
non-exercise, or any waiver of, any right, remedy, power or privilege under or
in respect of this Agreement or any other Loan Document; or (c) any amendment to
or modification of any Loan Document for any of the Obligations; whether or not
such Assignor shall have notice or knowledge of any of the foregoing.

7.4. Successors and Assigns. This Agreement shall be binding upon each Assignor
and its successors and assigns (although no Assignor may assign its rights and
obligations hereunder except in accordance with the provisions of the Loan
Documents) and shall inure to the benefit of the Agent and the Secured Creditors
and their respective successors and assigns. All agreements, statements,
representations and warranties made by each Assignor herein or in any
certificate or other instrument delivered by such Assignor or on its behalf
under this Agreement shall be considered to have been relied upon by the Secured
Creditors and shall survive the execution and delivery of this Agreement and the
other Loan Documents regardless of any investigation made by the Secured
Creditors or on their behalf.

7.5. Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

7.6. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

7.7. Assignor's Duties. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Assignor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Agent shall not have any obligations or liabilities with respect to any
Collateral by reason of or arising out of this Agreement, nor shall the Agent be
required or obligated in any manner to perform or fulfill any of the obligations
of any Assignor under or with respect to any Collateral.

7.8. Termination; Release. After payment in full of the Obligations, this
Agreement shall terminate (provided that all indemnities set forth herein
including, without limitation, in Section 5.1 hereof shall survive such
termination) and the Agent, at the request and expense of the respective
Assignor, will promptly execute and deliver to such Assignor a proper instrument
or instruments (including Uniform Commercial Code termination statements on form
UCC-3) acknowledging the satisfaction and termination of this Agreement, and
will duly assign, transfer and deliver to such Assignor (without recourse and
without any representation or warranty) such of the Collateral as may be in the
possession of the Agent and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement.

(b) In the event that any part of the Collateral is released at the direction of
the Secured Creditors and the proceeds from such release are applied in
accordance with the provisions of the Credit Agreement, to the extent required
to be so applied, such Collateral will be sold free and clear of the Liens
created by this Agreement and the Agent, at the request and expense of the
Assignor, will duly assign, transfer and deliver to such Assignor (without
recourse and without any representation or warranty) such of the Collateral as
is then being (or has been) so sold or released and as may be in the possession
of the Agent and has not theretofore been released pursuant to this Agreement.

(c) At any time that an Assignor desires that the Agent take any action to
acknowledge or give effect to any release of Collateral pursuant to the
foregoing Section 7.8(a) or (b), such Assignor shall deliver to the Agent a
certificate signed by a principal executive officer of such Assignor stating
that the release of the respective Collateral is permitted pursuant to Section
7.8(a) or (b).

7.9. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with each Assignor and the Agent.

7.10. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.11. The Agent. The Agent will hold in accordance with this Agreement all items
of the Collateral at any time received under this Agreement. It is expressly
understood and agreed that the obligations of the Agent as holder of the
Collateral and interests therein and with respect to the disposition thereof,
and otherwise under this Agreement, are only those expressly set forth in this
Agreement and in Article VII of the Credit Agreement.

7.12. Benefit of Agreement. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of and be enforceable by each of the parties hereto and its successors
and assigns.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

MEMC ELECTRONIC MATERIALS, INC.,
as Assignor

By: /s/ James M. Stolze
________________________________
Name: James M. Stolze
Title: Executive Vice President and Chief Financial Officer

By: /s/ Kenneth L. Young
_________________________________
Name: Kenneth L. Young
Title: Treasurer

MEMC PASADENA, INC.,
as Assignor

By: /s/ Kenneth L. Young
______________________________
Name: Kenneth L. Young
Title: Treasurer

Accepted and Agreed to:

E.ON AG
as Agent

By: /s/ Dr. Erhard Schipporeit
__________________________
Name: Dr. Erhard Schipporeit
Title: Chief Financial Officer

 

By: /s/ Dr. Michael Bangert
__________________________
Name: Dr. Michael Bangert
Title: Vice President

ANNEX A
to
SECURITY
AGREEMENT

SCHEDULE OF CHIEF EXECUTIVE OFFICES
AND OTHER RECORD LOCATIONS

A. MEMC Electronics Materials, Inc.

Chief Executive Office:

MEMC Electronic Materials, Inc.
501 Pearl Drive (City of O'Fallon)
P.O. Box 8
St. Peters, Missouri 63376

Other Record Locations:

Western Regional Sales Office
1740 Technology Drive, Suite 450
San Jose, California 95110

Eastern Regional Sales Office
1A Commons Drive, Suite 1
Londonderry, New Hampshire 03053

Central Regional Sales Office
1721 W. Plano Parkway, Suite 203
Plano, Texas 75075

MEMC SARL
11, rue Bailly
92200 Neuilly sur Seine
Paris, France

MEMC Electronic Materials, S.p.A.
Viale Gherzi, 31
28100 Novara, Italy

MEMC GmbH
Hauptstrasse 8B
D-82008 Unterhaching Germany

MEMC UK Ltd.
Suite 8, Waverley House
Bothwell Road
Hamilton Business Park
Hamilton ML30QA

United Kingdom
MEMC Electronic Materials, Inc.
8F-1, No. 93
Shoei-Yuan St., Hsinchu,
Taiwan, R.O.C. 300

Taisil Electronic Materials Corporation
No. 2 Creation Road 1,
Science-Based Industrial Park,
Hsinchu, Taiwan, R.O.C.

MEMC Japan Ltd.
Head Office
4F Bancho Fifth Building
5-5 Nibancho
Chiyoda-ku, Tokyo 102

MEMC Japan Ltd.
Osaka Sales Office
5th Floor, Higashitenma Bldg.
1-7-17 Higashi Tenma, Kita-Ku
Osaka City, Osaka 530

MEMC Electronic Materials, Sdn. Bhd.
No. 1 Jalan S.S. 8/2
Sungeway Subang
47300 Petaling Jaya
Selangor Daral Ehsan, Malaysia

MEMC Korea Company
Rm. 411, CAT Bldg.
159-6, Samsung-Dong, Kangnam-Ku
Seoul, Korea 135-728

Shanghai Representative Office
Suite 661, Shanghai Centre
1376 Nanjing Xi Lu
Shanghai 2000040 R.O.C.

 

B. MEMC Pasadena, Inc.

Chief Executive Office:

MEMC Pasadena, Inc.
3000 N. South Street
Pasadena, Texas 77503

Other Record Locations:

c/o IMC Agrico Company
Highway 44
Uncle Sam, LA 70792 - 9999

 

ANNEX B
to
SECURITY
AGREEMENT

SCHEDULE OF ELIGIBLE INVENTORY LOCATIONS

 A. MEMC Electronic Materials, Inc.

Raw Materials

MEMC Electronic Materials, Inc.
501 Pearl Drive
P. O. Box 8
St. Peters, MO 63376-0008

Goods In Process

MEMC Electronic Materials, Inc.
501 Pearl Drive
P. O. Box 8
St. Peters, MO 63376-0008

Finished Goods

MEMC Electronic Materials, Inc.
501 Pearl Drive
P. O. Box 8
St. Peters, MO 63376-0008

Consigned


Bax Global San Francisco
342 Allerton Avenue
South San Francisco, CA 94080

USF Worldwide
138/01 Springfield Blvd.
Jamaica, NY 11413

Schenker International, Inc.
4009 Commercial Center Drive
Suite 650
Austin, TX 78744

Schenker International, Inc.
600 East Dallas Road
Suite 100
Grapevine, TX 76051

Schenker International, Inc.
7550 22nd Avenue South
Suite 127
Minneapolis, MN 55450

Kintetsu World Express, Inc.
5021 Statesman Drive
Irving, TX 75063

Tee Hai Chem Ptd. Ltd.
Tee Hai Building18 Tuas Link 1
Singapore 638599
Singapore

Samsung Electronics Co. Ltd.
Attn; I. S. Kim
CPO Box 8780
Purh 4 Group
FB1 (03) Kiheung
Kyonggi-Do
South Korea

Intersil
Bldg. 61
Palm Bay Road
Palm Bay, FL 32905

Agere
Bldg. 60
Silicon Materials Inspection
555 Union Blvd.
Allentow, PA 18109

Motorola
3501 Ed Bluestein Blvd.
Austin, TX 78721

Motorola
2200 West Broadway
Mesa, AZ 85202

NSC
1111 Bardin Road
Arlington, TX 76017

NSC
5 Foden Rd.
South Portland, ME 04106

Samsung
4009 Commercial Ctr.
Ste 650,
Austin, TX 78744

B. MEMC Pasadena, Inc.

Raw Materials

MEMC Pasadena, Inc.
3000 N. South Street
Pasadena, TX 77503

IMC Agrico Company
Highway 44
Uncle Sam, LA 70792-9999

Goods In Process

MEMC Pasadena, Inc.
3000 N. South Street
Pasadena, TX 77503

Finished Goods

MEMC Pasadena, Inc.
3000 N. South Street
Pasadena, TX 77503

Consigned

Not Applicable

ANNEX C
to
SECURITY
AGREEMENT

SCHEDULE OF TRADE AND FICTITIOUS NAMES